 


110 HR 6592 IH: Lovelace Respiratory Research Institute Land Conveyance Act
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6592 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2008 
Mrs. Wilson of New Mexico (for herself and Mr. Pearce) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the conveyance of certain public land in the State of New Mexico owned or leased by the Department of Energy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lovelace Respiratory Research Institute Land Conveyance Act.
2.DefinitionIn this Act:
(1)InstituteThe term Institute means the Lovelace Respiratory Research Institute, a nonprofit organization chartered under the laws of the State of New Mexico.
(2)MapThe term map means the map entitled Lovelace Respiratory Research Institute Land Conveyance and dated March 18, 2008.
(3)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of Energy, with respect to matters concerning the Department of Energy;
(B)the Secretary of the Interior, with respect to matters concerning the Department of the Interior; and
(C)the Secretary of the Air Force, with respect to matters concerning the Department of the Air Force.
(4)Secretary of energyThe term Secretary of Energy means the Secretary of Energy, acting through the Administrator for the National Nuclear Security Administration.
3.Conveyance of land
(a)In generalNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and subject to valid existing rights and this Act, the Secretary of Energy, in consultation with the Secretary of the Interior and the Secretary of the Air Force, may convey to the Institute, on behalf of the United States, all right, title, and interest of the United States in and to the parcel of land described in subsection (b) for research, scientific, or educational use.
(b)Description of landThe parcel of land referred to in subsection (a)—
(1)is the approximately 135 acres of land identified as Parcel A on the map;
(2)includes any improvements to the land described in paragraph (1); and
(3)excludes any portion of the utility system and infrastructure reserved by the Secretary of the Air Force under subsection (d).
(c)Other Federal agenciesThe Secretary of the Interior and the Secretary of the Air Force shall complete any real property actions, including the revocation of any Federal withdrawals of the parcel conveyed under subsection (a) and the parcel described in section 4(a), that are necessary to allow the Secretary of Energy to—
(1)convey the parcel under subsection (a); or
(2)transfer administrative jurisdiction under section 4.
(d)Reservation of utility infrastructure and accessThe Secretary of the Air Force may retain ownership and control of—
(1)any portions of the utility system and infrastructure located on the parcel conveyed under subsection (a); and
(2)any rights of access determined to be necessary by the Secretary of the Air Force to operate and maintain the utilities on the parcel.
(e)Restrictions on use
(1)Authorized usesThe Institute shall allow only research, scientific, or educational uses of the parcel conveyed under subsection (a).
(2)Reversion
(A)In generalIf, at any time, the Secretary of Energy, in consultation with the Secretary of the Air Force, determines, in accordance with subparagraph (B), that the parcel conveyed under subsection (a) is not being used for a purpose described in paragraph (1)—
(i)all right, title, and interest in and to the entire parcel, or any portion of the parcel not being used for the purposes, shall revert, at the option of the Secretary, to the United States; and
(ii)the United States shall have the right of immediate entry onto the parcel.
(B)Requirements for determinationAny determination of the Secretary under subparagraph (A) shall be made on the record and after an opportunity for a hearing.
(f)Costs
(1)In generalThe Secretary of Energy shall require the Institute to pay, or reimburse the Secretary concerned, for any costs incurred by the Secretary concerned in carrying out the conveyance under subsection (a), including any survey costs related to the conveyance.
(2)RefundIf the Secretary concerned collects amounts under paragraph (1) from the Institute before the Secretary concerned incurs the actual costs, and the amount collected exceeds the actual costs incurred by the Secretary concerned to carry out the conveyance, the Secretary concerned shall refund to the Institute an amount equal to difference between—
(A)the amount collected by the Secretary concerned; and
(B)the actual costs incurred by the Secretary concerned.
(3)Deposit in fund
(A)In generalAmounts received by the United States under this subsection as a reimbursement or recovery of costs incurred by the Secretary concerned to carry out the conveyance under subsection (a) shall be deposited in the fund or account that was used to cover the costs incurred by the Secretary concerned in carrying out the conveyance.
(B)UseAny amounts deposited under subparagraph (A) shall be available for the same purposes, and subject to the same conditions and limitations, as any other amounts in the fund or account.
(g)Contaminated landIn consideration for the conveyance of the parcel under subsection (a), the Institute shall—
(1)take fee title to the parcel and any improvements to the parcel, as contaminated;
(2)be responsible for undertaking and completing all environmental remediation required at, in, under, from, or on the parcel for all environmental conditions relating to or arising from the release or threat of release of waste material, substances, or constituents, in the same manner and to the same extent as required by law applicable to privately owned facilities, regardless of the date of the contamination or the responsible party;
(3)indemnify the United States for—
(A)any environmental remediation or response costs the United States reasonably incurs if the Institute fails to remediate the parcel; or
(B)contamination at, in, under, from, or on the land, for all environmental conditions relating to or arising from the release or threat of release of waste material, substances, or constituents;
(4)indemnify, defend, and hold harmless the United States from any damages, costs, expenses, liabilities, fines, penalties, claim, or demand for loss, including claims for property damage, personal injury, or death resulting from releases, discharges, emissions, spills, storage, disposal, or any other acts or omissions by the Institute and any officers, agents, employees, contractors, sublessees, licensees, successors, assigns, or invitees of the Institute arising from activities conducted on the parcel conveyed under subsection (a); and
(5)reimburse the United States for all legal and attorney fees, costs, and expenses incurred in association with the defense of any claims described in paragraph (4).
(h)Contingent environmental response obligationsIf the Institute does not undertake or complete environmental remediation as required by subsection (g) and the United States is required to assume the responsibilities of the remediation, the Secretary of Energy shall be responsible for conducting any necessary environmental remediation or response actions with respect to the parcel conveyed under subsection (a).
(i)No additional compensationExcept as otherwise provided in this Act, no additional consideration shall be required for conveyance of the parcel to the Institute under subsection (a).
(j)Access and utilitiesOn conveyance of the parcel under subsection (a), the Secretary of the Air Force shall, on behalf of the United States and subject to any terms and conditions as the Secretary determines to be necessary (including conditions providing for the reimbursement of costs), provide the Institute with—
(1)access for employees and invitees of the Institute across Kirtland Air Force Base to the parcel conveyed under that subsection; and
(2)access to utility services for the land and any improvements to the land conveyed under that subsection.
(k)Additional term and conditionsThe Secretary of Energy, in consultation with the Secretary of the Interior and Secretary of the Air Force, may require any additional terms and conditions for the conveyance under subsection (a) that the Secretaries determine to be appropriate to protect the interests of the United States.
4.Transfer of administrative jurisdiction
(a)In generalAfter the conveyance under section 3(a) has been completed, the Secretary of Energy shall, on request of the Secretary of the Air Force, transfer to the Secretary of the Air Force administrative jurisdiction over the parcel of approximately 7 acres of land identified as Parcel B on the map, including any improvements to the parcel.
(b)Removal of improvementsIn concurrence with the transfer under subsection (a), the Secretary of Energy shall, on request of the Secretary of the Air Force, arrange and pay for removal of any improvements to the parcel transferred under that subsection. 
 
